Citation Nr: 1700232	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-03 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric condition, to include passive-dependency reaction.

3.  Entitlement to service connection for a low back condition, to include degenerative disc disease of lumbar spine (claimed as lordosis of lumbar-spondylothesis spina bifida of L5).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to January 1959.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.  

The RO developed and adjudicated the appealed issues as entitlement to service connection for specific psychiatric and low back conditions.  The Board has broadened the issues on appeal, as now listed on the title page of this decision, to include any psychiatric and low back condition.  This recharacterization of the issues is needed to best reflect the broader scope of those issues intended by the Veteran, as shown by his Board hearing testimony and the developed evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2016, the Board determined an advisory expert medical opinion was required from a Veteran's Health Administration (VHA) neurosurgeon to assist in the adjudication of this matter.  See 38 C.F.R. § 20.901.  The neurosurgeon's opinion was received in August 2016.  In September 2016, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  The Veteran's representative submitted a brief in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Hypertension was not incurred coincident with service and is not secondary to a service-connected disability.  

2.  A current psychiatric condition has not been diagnosed.  

3.  The Veteran had positional low back conditions during service, but these are shown by the probative medical evidence to have been normal conditions, and any other current low back disorder did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria to establish service connection for a psychiatric condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria to establish service connection for a low back condition are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases, including arthritis and hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

(1) Hypertension

The Veteran maintains that his hypertension either started during service or has been aggravated by a low back condition.  

After careful consideration, the Board must deny the claim as the more probative evidence establishes that it is unlikely his hypertension had its onset during service.  

The Veteran's current VA medical records reflect a diagnosis of hypertension.  Furthermore, his service treatment records (STRs) show an elevated blood pressure reading in November 1958 (155/95).  An assessment of rule out hypertension was made.  Thus, a current diagnosis and an in-service event are shown.  

However, a nexus to service is not established.  In December 2011, a VA examiner concluded that hypertension was not related to military service.  The VA examiner reasoned that there is no evidence of the diagnoses of hypertension while in military service, and the Veteran also stated hypertension is not related to military service.  The examiner noted the one reading that was elevated in service, but explained that this was during a lower back painful episode, and pain can increase blood pressure readings.   

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that the initial confirmation of a hypertension diagnosis requires two or more blood pressure readings on at least 3 different days.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (interpreting Note (1) to 38 C.F.R. § 4.104, Diagnostic Code 7101).  Thus, the December 2011 VA examiner's assessment is legally correct even though the examiner cited an absence of evidence.  See McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); see Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

The Veteran has offered his own opinion indicating that hypertension started during service.  His opinion, however, is conclusory and speculative in light of the absent blood pressure readings during service, which are needed to confirm the diagnosis.  Thus, his statements are not probative evidence on this question.  See, e.g., Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

There is otherwise no probative indication that hypertension started during service or manifested to a degree of 10 percent or more within one year of service.  Absent such evidence, the Board has no evidentiary basis to find that hypertension started during service.  See, e.g., 38 C.F.R. § 3.102 (there must be an approximate balance of positive and negative evidence); Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (a claimant bears the burden of proving all material elements of a service connection claim).  

Furthermore, the Veteran is not service connected for a low back condition.  Thus, service connection for hypertension as secondary to a low back condition cannot be granted as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

Consequently, the competent evidence is not currently in equipoise in establishing that hypertension was incurred coincident with service or is secondary to a service-connected disability.  In the November 2016 brief, the Veteran's representative contends that the Veteran be afforded the full benefit of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

(2) Psychiatric Condition

The Veteran maintains that a passive dependency reaction, which was diagnosed during service, was worsened during service.  Board Hr'g Tr. 8-9.  

After careful consideration, the Board must deny the claim as a current disability is not shown.

Specifically, although the Veteran's STRs reflect a diagnosis of passive dependency reaction, his current medical records do not reflect any psychiatric diagnosis or symptoms thereof.  These medical records, such as in November 2010, show that he denied any psychiatric symptoms.  He testified at his Board hearing that he had no mental health treatment after service, and he had never been diagnosed with any mental health disorder.  Board Hr'g Tr. 6.  

Because a current psychiatric disorder has not been diagnosed, and without evidence that the remote passive dependency reaction has continued to the present day, the duty to assist is not triggered and this claim must be denied as the preponderance of the evidence is against the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

(3) Low Back Condition

The Veteran maintains that a current low back condition was worsened by service.  Board Hr'g Tr. 3.  

After careful consideration of the record, the Board must deny the claim as the evidence establishes that there is no current diagnosis in the low back aggravated by or incurred coincident with service. 

Existence of a Present Disability

The record on appeal confirms a present diagnosis in the low back.  During the pendency of the appeal, the Veteran has been diagnosed with degenerative disc disease; compression fracture, superior endplate of L3; moderate diffuse spondylosis; levoscoliosis; lateral disc herniation of L2; dorsolumbar scoliosis; dorsal kyphosis; and spinal bifida.  See VA examination reports (December 2011 & February 2012); Munson Medical Center (January 13, 2012).  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.


In-Service Incurrence of Injury or Disease

With regard to in-service incurrence, there has been some question as to whether a low back condition preexisted service.  

Upon entrance examination in February 1958, mild, dorsal kyphosis and postural dorsolumbar scoliosis were noted.  As further evidence of a preexisting condition, the Veteran, throughout service, gave a history of intermittent back pain that was treated by a private physician prior to service.  See STRs (March 18, 1958; July 17, 1968; July 28, 1958). 

Although dorsal kyphosis was noted at service entrance, a VHA expert reviewed the matter in August 2016 and determined as follows:

Dorsal Kyphosis of 20 to 40 degrees is normal.  It can appear accentuated in a thin young person with personality disorders and or low self-esteem secondary to poor posture and is referred to as Postural Kyphosis and is correctable when standing at attention and is a 3rd and more common type of dorsal kyphosis.  No measurements were provided, but he was noted to have a "Positional scoliosis."  

The Board notes that the service entrance examination reflects an assessment of "Postural" scoliosis, but not "Positional" scoliosis as cited by the VHA expert.  "Postural back pain" was again found upon evaluation during service in July 1958.  It appears that the VHA expert was using these terms interchangeably.  And in light of the VHA expert's explanation that this was a "normal" finding, the Board finds that a low back condition was not "noted" at service entrance.  Hence, the presumption of soundness applies to the low back.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Additionally, there is not clear and unmistakable evidence establishing that a low back disorder preexisted service such as to rebut the presumption of soundness.

In March 1958, one month into his service, he complained of low right flank pain for 4-5 months and back trouble.  He was diagnosed at that time with chronic back strain.  In July 1958, the Veteran complained of pain in lower back.  He reported having had this pain off and on for the past 2 years.  He had seen his family doctor, who had treated him with heat and pills.  A July 1958 x-ray report showed spondylodesis.  Similarly, during a July 1958 sick call, he reported lower backache, which he had had prior to enlistment.  

Aside from the Veteran's own statements, the claims file contains no independent evidence confirming any pre-service treatment for back complaints.  Absent any other evidence tending to confirm the Veteran's in-service statements of pre-existing back pain, his statements during service alone are not sufficient to provide clear and unmistakable evidence that a current back condition preexisted service.  See Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012); see also Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000).  As such, the presumption of soundness is not rebutted.  Horn, 25 Vet. App. at 235.

To address this question, the Board obtained a VHA expert opinion in August 2016, and this expert cited the in-service diagnoses of dorsolumbar scoliosis, for which the expert found "[n]o evidence of in-service worsening."  Although not specifically stated, this opinion appears to be premised on a determination that the condition preexisted service.  However, the expert had also explained that this was a "normal" condition.  Thus, it is not a "defect, infirmity, or disorder," which can be deemed to have preexisted service.  See 38 U.S.C.A. § 1111.  

The VHA expert next cited the in-service diagnosis of spina bifida, which the expert noted was a congenital defect.  The expert found "[n]o evidence of in-service injury or superimposed disease."  Spina bifida is a congenital defect, which cannot be aggravated by service.  See Johnson v. Shinseki, 23 Vet. App. 344, 347 (2010); Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993).  Accordingly, service connection cannot be granted on the basis of spina bifida.  

As a final matter as to this element, in July 1958, the Veteran sought treatment for back pain.  It was noted that x-rays taken 3 days prior showed negative results.  In January 1959, the Veteran underwent a Medical Board to determine if he was unfit for service due to an emotional disorder.  The Medical Board's report shows slight loss of lumbar lordosis but "no scoliosis in the pelvic tilt."  It was noted that the "only abnormality considered by the Orthopedic Department is a spinal bifida of L-5."  The Medical Board report further stated that he suffered from no disability which was the result of an incident of service or which had been aggravated thereby.

Thus, the evidence confirms treatment for complaints of low back pain during service, which were diagnosed as slight loss of lumbar lordosis and spina bifida of L5.  These symptoms manifested during service, but are not shown by clear and unmistakable evidence to have preexisted service. 

Nexus

Although the Veteran is currently diagnosed with a low back condition and experienced back pain during service, the claim must be denied because a nexus between the current diagnosis and the in-service symptoms is not established.  

As a threshold matter, the current diagnosis of osteoarthritis of degenerative disc disease, for purposes of this analysis, is considered consistent with "arthritis," which is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  The STRs include the Medical Board report, which affirmatively shows the absence of this condition during service.  

Alternatively, the Veteran maintains that he had a continuity of symptomatology since service.  During a December 2011 VA examination, he specifically stated that his back had felt weak and painful at times since 1959.  However, as discussed in greater detail below, the August 2016 VHA expert explained why his current back pain is not related to service.  

Finally, the condition is not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  Accordingly, a nexus is not established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or § 3.307(a).  

There is also a question of whether the disease was incurred during service notwithstanding the absence of intervening evidence of such.  To address this question, the August 2016 VHA expert was asked to determine whether any condition other than dorsal kyphosis was congenital or acquired and, whether such condition was related to service.  Except as to dorsolumbar scoliosis and spina bifida, which opinions are discussed above, the VHA expert identified each diagnosis and gave the following assessment:

Answer:  Degenerative disc disease is acquired.  No evidence of in-service worsening.  Veteran was in-service less than a year with intermittent complaints of back pain.  Episodes of back pain are not related to progression of degenerative disc disease.  [The expert cited a 2010 Spine article by Hancock, et al., which indicated that "exposure to back injury was not associated with increased disc degenerative...[.]"]

Compression fracture is acquired.  X-rays taken and No evidence of in-service compression fracture.  

Moderate diffuse spondylosis is acquired.  X-rays taken and No evidence of in-service spondylosis.  

Levoscoliosis noted to be Positional in Service Treatment Records.  

Lateral Disc Herniation of L2 - disc herniations are acquired.  No evidence of disc herniation in Service Treatment records.  A symptomatic disc herniation would produce a radiculopathy.  

The VHA expert explained as follows:

No in-service evidence found to provide a rational for the Veteran's current back disorders.  At the time of the Veteran's discharge the Medical Board found that, "He suffers from no disability which is the result of an incident of service or which has been aggravated thereby."  There is no medical evidence to overturn that statement.  

The Board finds that this VHA expert's persuasive opinion is determinative on the nexus question.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  

In this regard, the Board is mindful that the expert cited an absence of medical evidence to support each determination.  Generally, an absence of evidence showing symptoms or treatment may not be considered substantive negative evidence.  See Buczynski, 24 Vet. App. at 224; McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).   Here, however, the expert's rationale is clear:  a favorable opinion must be supported by medical evidence, and without such medical evidence, there is no basis to reach a favorable opinion.  Thus, the expert's reliance on an absence of evidence is understandable and adequately explained.  See McKinney, 28 Vet. App. at 30; see also Monzingo, 26 Vet. App. at 105-06 (a VA examination report "must be read as a whole" to determine the examiner's rationale.); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Furthermore, to the extent the examiner cited the diagnosis of levoscoliosis, which he noted to be "Positional" in the STRs, the expert had previously explained that this positional condition was "normal."  Thus, it is not a condition for which service connection can be granted.  See, e.g., 38 C.F.R. § 3.303 (service connection may be granted for any disease or "disabling condition").  

Overall, the Board finds that the August 2016 VHA expert's opinion is the most probative evidence of record.  See Monzingo, 26 Vet. App. at 105-06; Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran also underwent a VA examination in December 2011.  The VA examiner opined that it is at least as likely as not that the Veteran's current degenerative disc disease of lumbar spine is related to service.  However, in February 2012, the examiner opined that the Veteran's degenerative disc disease is more likely due to congenital back conditions (dorsolumbar scoliosis, dorsal kyphosis, and spinal bifida), which are not related to military service; 22 years of railroad work; and falling out of his bed on November 16, 2011.  Due to the conflicting nature of these opinions, which inconsistency is not explained, the Board finds that the examiner's opinions are not probative evidence either positive or negative.  

In rebuttal to the VA examiner's opinion, the Veteran himself believes that his low back conditions are due to service.  While the Veteran's representative also disagrees with the VHA expert's opinion, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service conditions and the medical significance of these factors in the context of his current low back condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion, and he cites no record evidence indicating that the August 2016 expert was incompetent, had erroneous facts, or otherwise misinformed the Board.  As such, his opinion is not adequate to rebut the VHA expert's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current condition and service.

Consequently, the competent evidence is not currently in equipoise in establishing that any current low back condition was aggravated by or incurred coincident with service.  Thus, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted for a low back condition.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





ORDER

Service connection for hypertension is denied.  

Service connection for a psychiatric condition, to include passive-dependency reaction, is denied.  

Service connection for a low back condition, to include degenerative disc disease of lumbar spine (claimed as lordosis of lumbar-spondylothesis spina bifida of L5), is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


